IN THE SUPREME COURT OF THE STATE OF NEVADA


                GILBERT DEMETRIUS AGUILAR,                               No. 68638
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.
                                                                                 FILED
                                                                                  APR 1 4 2016
                                                                               TRACE K. UNDRMAN
                                                                            CLERK OF SUPREME COURT
                                                                           BY
                                         ORDER OF AFFIRMANCE                    --5
                                                                                  15aLTITT OL
                                                                                           HEA-.---
                                                                                        L.t4)


                              This is a pro se appeal from a district court order denying
                appellant's postconviction petition for a writ of habeas corpus. Eighth
                Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
                              Appellant filed his petition on July 2, 2015, more than 15
                years after remittitur issued from his direct appeal on January 18, 2000.
                Aguilar v. State, Docket No. 31595 (Order of Affirmance, December 20,
                1999). Thus, his petition was untimely filed.       See NRS 34.726. The
                petition was also successive because appellant had previously sought
                postconviction relief.   See Aguilar v. State, Docket No. 57357 (Order of
                Affirmance, May 9, 2012). Accordingly, the petition was procedurally
                barred absent a demonstration of good cause and prejudice.              See NRS
                34.726; NRS 34.810(3). Appellant failed to demonstrate good cause and
                prejudice. Therefore, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                    J.




                Clieriry                                  Gibbons
SUPREME COURT
     OF
   NEVADA

(0) I947A
                                                                                         ilo - 1 1 7,
                  cc: Hon. Kathleen E. Delaney, District Judge
                       Gilbert Demetrius Aguilar
                       Attorney GenerallCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A     D